Case 8:19-CV-OO423-WF.]-SPF Document 27 Filed 04/18/19 Page 1 of 2 Page|D 673

'-"~‘ ~ _-.,
i 5 |="`

UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF FLORIDA

TAlVIPA DIVISION
1

[(;i § F , z , ,}
CHRISTOPHER MARK PARIS, and,
OXEBRIDGE QUALITY RESOURCES

INTERNATIONAL, LLC

Plaintiffs, Case No. 8:19-cv-00423
vs.

WILLI.AM LEVINS ON,

LEVINSON PRODUCTIVITY
SYSTEMS, PC, a Pennsylvania
Corporation, MARC TIMOTHY
SMITH, individually, and d/b/a
CAYMAN BUSINESS SYSTEMS,
GUBERMAN PMC, a Connecticut
Corporation, DARYL GUBERMAN,
an individual, DONALD LABELLE, an
individual

Defendants.

 

DEFENDANT, LEVINSON PRODUCTIVITY SYSTEMS. PC’ S.
NOTICE OF PENDENCY OF OTHER ACTIONS

IN ACCORDANCE WITH, Local Rule 1.04(d), I certify that the instant action1

IS related to a pending or closed civil or criminal case(s) previously filed in this
Court, or any other Federal or State Court, or administrative agency as indicated below:

 

 

_X__ IS NOT related to a pending or closed civil or criminal case(s) previously filed in this
Court, or any other Federal or State Court, or administrative agency

Parzs v Lavinson, et.al.
Case No.: 8:19-cv-0423 1 | P a g e

Case 8:19-cv-OO423-WF.]-SPF Document 27 Filed 04/18/19 Page 2 of 2 Page|D 674

CERTIFICATE OF SERVICE

WE I-[EREBY CERTIFY that on this 18th day of April, 2019, a true and correct copy of

the foregoing Was served via electronic mail pursuant to Florida Rule of Judicial Administration

2.516 using Florida Middle District CM/ECF Court’s E-Filing Portal, or by U.S. Mail for those

parties not subject to e-mail or electronic service to: Glen H. Shrayer, Esq., Shrayer Law Firm,

LLC, Counsel for Plaintiffs, gl_is@shrayerlaw.com; and Matthew D. Miller, Esq. at

mmiller@baumanlegal.com and Amara B. Rodriguez, Esq. Bauman, Gant, Keeley, P.A.; Marc

Timothy Smith, '8466 Lesourdesville West Chester Road, West Chester, OH, 45069-1929;

Daryl Guberman, 1538 West Broad Street, Stratford, CT 06615, and Donald LaBelle, 44

Howarth Road, Oxford, MA 01540.

Paris v. Levimoh, et.al.
Case No. : 8.'19-cv~0423

Mark Tischhauser, Esq,

For the Tischhauser Law Group
Attorneys for Defendant,

William Levz'nson

6301` Memorial Hwy

Suite 203

Tampa, FL 33615

(813) 243-9233 phone

(813) 24-9234 fax

E-mail: Service@tischhauserlaw.com

BY: /s/ /?/a/‘/€ 72'¢0%¢¢<@@/»

Mark Tischhauser, Esq.
FLA BAR NO.: 870676

2|Page

